 FRANKLIN SQUARE, LUMBER CO.510of union meetings attended,by its employees,and by interrogating its employeesconcerning their membership in andactivitieson behalf of the Union,and thusinterferingwith,restraining,and coercing its employees in the exercise-of the rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging-in unfair labor practices within the,meaning of Section 8(a) (1) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7)of the Act.[Recommendations omitted from publication.)APPEND17,`NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT threaten to close our plant and discharge our employees becauseof their membership in or activities on behalf of a labor organization,engagein surveillance of union meetings attended by our employees, or question ouremployees concerning their membership in and activities on behalf of a labororganization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Union of Brewery, Flour, Cereal,Soft Drink & Distillery Workers of America, CIO, or any other labor organi-zation; to bargain collectively through representative of their ownchoosing,and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from, any or all such activities,except to the extent that such right nray:be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section 8_ (a) (3) of the Act.,All our employees are free to become. or remain members of the above-namedUnion or any other labor organization.FRUIT INDUSTRIES, INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice mustremainposted for 60 days from the date hereof, and must not bealtered; defaced; or covered by any other material.Richard T.Baylis, et al.co-partners d/b/a Franklin Square Lum-ber Co.,'PetitionerandLocal 1205, affiliated with the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, AFL and Local 719,affiliated with theInternational Brotherhood-ofTeamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL. ^Case No. 2-RM-693.October 18,1955DECISION AND ORDER_Jpona petition duly filed under Section. 9 (c) of the National LaborRelations 'Act, a hearing was held before Abraham Lehman, hearingofficer. ,The hearing gfftcer's, rulings made ' at thehearing are freefrom prejudicial error and are herebyaffirmed.1 The name of the 1Imiloyer appears as amended.114 NLRB No. 87. 520DECISIONS OF, NATIONAL -LABOR' RELATIONS BOARDUpon the entire record in' this,case;=the, Boardfinds :1.The,Erriployer;is engagedin commerce within .the meaning of'thee"Act:...2, .^Tlie la bor.organizations,;involved do not,claimto 'represent anyemployees of the Employer.,3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 98(c) (1) and (7) of the Act.The Employeris engaged' in the manufactureand sale of lumberand' lumber-products. at its plant in, Long Island, New York. ` TheEmployer filed- the instant petition on April 26, 1955, seeking a presentdetermination of the bargaining representative of its production andmaintenance employees, with the usualexclusions.'The hearing first took place on July, 14, 1955, was adjourned to July25 and then to August 4.Hoffman, one of the copartners of the' Em-ployer, testified that picketing by Local 1205 began thelast week in.March and continued until June 16, when itceased after the SupremeCourt of New York,issued,an injunctionpendenteliteagainst the'picketing.He also testified-,,that during the picketing period, Local1205 ,madeseveral demands ;upon. him for recognition and for the,"execution of a contract; that the unionrepresentativescursed and vili-fied the employees, obstructedentrancesand exits ofthe premises,aridpicketed the plant of Hoffman's brother in order to coerce the Em-ployer into signing a contract.The Union, Local 1205, denied that any demands for recognitionor for, a contract had, ever beenmade,that any obstructions hadoccurred and stated that the purpose of the picketingwas solely toorganize the employees.At the hearing, the Union disclaimed havingany present majority representation among the employeesconcernedand denied claiming that, it, ever had such majority.As for Local 719, the evidence is uncontradicted that this Unionhad presented the Employer with a contract, suggesting that beforeHoffman signed any contract with any other local, it would be to hisbenefit to see what Local 719 had to offer. It is conceded that no fur-'ther'demands were made by this Local; that it had never participatedin `the picketing; and that at the hearing it disclaimed any interestwhatever in the employees or in the proceeding.We find it unnecessary to resolve these obvious contradictions inthe testimony with respect to the activity of Local 1205.The Boardhas,held on numerousoccasionsthat a union may withdrawits claimto, representation by its subsequent conduct, by statements made at thehearing, or even after the, Board has issued its Decision and Direc-tion, but that such disclaimer, if it is to be recognized, must be clearand unequivocal and not inconsistent with its acts.;:2 ` Thus, the Board2 Coca-Cola Bottling Co of Walla-Walla, Washington,80 NLRB 1063. "FOOD-FAIR STORES, INC. ',L`X21has held-that picketing-of the Employer'spremisesis inconsistent with'r.3 'In-the instantcase;however, 'the evid'en4is run-contradicted" that picketing had ceased 1'inonth before the hearingopened; that, it ,had not. been resumed when the hearing, continuedseveral weeks later and has not recurred thereafter.In thesecircum--stances Andnotwithstanding'the fact that the cessation of picketing^inthis 'case'was pursuant to the, injunction of 'the' New YorkSupremeCourt, we find that the Union's conduct; at and after the hearing,`'hasnot-been inconsistent with the disclaimer of interest made at the hear-ing-'eWe therefore find the disclaimer to be unequivocal 'arid thata questionof representation does -not exist to support the, Employer'spetition.We shall accordingly order that'the petitionfor representaLtion of 'employees filed by the Employer-Petitionerbe dismissed onthe basis"of the disclaimer of interest by Local 1205 and Local 719.However, the Board will entertain a motion by the Employer, requesting reinstatement of the petition, in the event that either union within6-months from the date of the Order, engages in conductinconsistentwith its' disclaimer.[The Board dismissed the petition.]'Michael Silvers,d/b/a Silvers Sportswear.108 NLRB 588,Doak Ancraft Co., Inct,110 NLRB 792,893;'Swee-T-Shsrts,Inc',111 NLRB377; 11inter Gi ocer Company,111NLRB936;FrancisPlatingCo, 109 NLRB 35Food Fair Stores, Inc.andLocal 580; Amalgamated Meat Cutters& Butcher Workmen of North America, AFL, Petitioner.CaseNo. f-RC-7642. October 18,1955-'DECISION AND ORDER -' .Upon a petition duly filed under Section '('c) of the National LaborRelations'Act, a hearing was held before Harry E. Knowlton,hearingofficer. 'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.- '3'.No question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section 9reasons:The Employer, a Pennsylvania corporation, is engaged in the op,eration of a chain of retail supermarkets in -the States of New York,114 NLRB No. 92